 



Exhibit 10.1
AgriFuel Co.
AMENDED AND RESTATED
STOCK SUBSCRIPTION AGREEMENT
AND STOCKHOLDER AGREEMENT
     This Amended and Restated Stock Subscription Agreement and Stockholder
Agreement (this “Agreement”) is entered into as of November 30, 2006 by and
among (i) AgriFuel Co., a Delaware corporation (the “Company”), (ii) the
purchasers of common stock of the Company signatory hereto (collectively the
“Purchasers” and each individually a “Purchaser”), and (iii) Metalico, Inc., a
Delaware corporation (“Metalico”). The parties hereto hereby agree as follows:
     WHEREAS, Metalico and the founders of the Company are or will be the
holders of all of the shares of common stock issued by the Company; and
     WHEREAS, the Purchasers have previously entered into that certain Stock
Subscription Agreement by and between such Purchasers and the Company dated on
or about September 29, 2006 (the “Original Agreement”), providing for the
issuance and sale of additional shares of common stock of the Company to the
Purchasers; and
     WHEREAS, as a further inducement to the Purchasers to acquire their
respective interests in the Company, Metalico has agreed to certain provisions
in addition to those set forth in the Original Agreement, all on the terms and
conditions set forth herein;
     NOW, THEREFORE, in consideration of the premises set forth in and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto hereby agree to amend and restate the Original
Agreement in its entirety as follows:
     1. AUTHORIZATION. The Company acknowledges that it has authorized the issue
and sale of certain shares of the common stock of the Company to be held by
Metalico and the founders of the Company more specifically set forth as
"Founders Capitalization” in Schedule 6A attached hereto. The Company has
authorized or will authorize the issue and sale of additional shares of common
stock in the Company (the “Securities") to be held by the respective Purchasers
in the amounts and for the consideration (for each individual Purchaser such
Purchaser’s “Capital Contribution”) set forth below such Purchaser’s signature
hereto.
     2. PURCHASE AND SALE OF SECURITIES; CLOSING.
          2A. Purchase and Sale of Securities. Subject to the terms and
conditions of this Agreement, the Company shall sell to each Purchaser, and each
Purchaser shall purchase from the Company, Securities in the number specified
below such Purchaser’s signature hereto at a price equal to $31.25 per share for
the Capital Contribution set forth below such Purchaser’s signature hereto, in
each case registered in such Purchaser’s name or that of the Purchaser’s nominee
or nominees. Notwithstanding the foregoing, each Purchaser’s obligations under
this Agreement are several and not joint obligations and no Purchaser shall have
any obligation or liability for the performance or non-performance by any other
Purchaser of such other Purchaser’s obligation under this Agreement. In the
event that the aggregate number of shares of Securities subscribed to by
Purchasers equals or exceeds 220,000, (i) the Company reserves the right to
increase the aggregate number of shares available or to reduce the subscriptions
of individual Purchasers, in either case in the Company’s discretion, and
(ii) Metalico shall have the right, in its discretion, to purchase such
additional shares as it may determine in order to preserve its majority interest
in the common stock of the Company.
          2B. Closing. The purchase and sale of the Securities shall take place
at the offices of AgriFuel Co., 186 North Avenue East, Cranford, New Jersey at a
closing (the “Closing”) to be held within ten (10) days after the date of
execution of this Agreement (the “Closing Date”).

 



--------------------------------------------------------------------------------



 



     3. CONDITIONS OF CLOSING. Each Purchaser’s obligation to purchase and pay
for its Securities at the Closing is subject to the fulfillment to its
satisfaction or its written waiver of the following conditions, provided that
the closing of the purchase shall constitute the waiver by the Purchasers of any
such conditions that shall not have theretofore been satisfied:
          3A. Formation of Company. The Company shall be duly organized, validly
existing and in good standing under the laws of the State of Delaware.
          3B. Representations and Warranties. The representations and warranties
contained in Paragraph 6 hereinbelow shall be true and correct on and as of the
Closing Date after giving effect to the issue and sale of the Securities and
application of the proceeds as contemplated by the Agreement.
          3C. Sale of all Securities. The Company shall have sold to each
Purchaser and each Purchaser shall have purchased the Securities to be purchased
by it at the Closing as provided in Paragraph 2B hereinabove, provided that the
failure of any Purchaser to close or consummate its purchase of Securities shall
not excuse or waive the obligation of any other Purchaser to close or consummate
its respective purchase.
     4. COVENANTS OF THE COMPANY.
          4A. Financial and Other Reporting by the Company. The Company will
deliver to each holder of a Security:
               (i) that certain business plan of the Company dated as of
August 2006, as amended through the date hereof;
               (ii) with reasonable promptness after any officer of the Company
obtains knowledge or notice, either written or oral, of any condition or event
particular to the Company which could reasonably be expected to have a material
adverse effect on the business, operations, or prospects of the Company, subject
to Paragraph 5D hereinbelow; and
               (iii) with reasonable promptness, any such other information and
data with respect to the Company as from time to time may be reasonably
requested by any holder or holders of a Security, subject to Paragraph 5D
hereinbelow.
          4B. Use of Proceeds. The Company will use the proceeds of the sale of
the Securities to fund investments in developmental-stage and existing plant
production projects, the purchase and/or construction of a biodiesel refinery,
the funding of various and ancillary start-up costs, the payment of general
operating expenses including payroll, and other general corporate purposes.
          4C. Business of the Company. The business of the Company shall be: to
become a vertically integrated international biofuels production, storage,
distribution and marketing company; to own farmland for the production of
biofuels feedstock; and to acquire and operate existing biofuel production
facilities.
          4D. Investor Relations Firm. On or before the effective date of the
the registration or acceptance for trading of the Company’s stock by a Trading
Platform (as defined in Paragraph 5C), the Company shall retain an investor
relations firm to promote the Company’s stock.
5. CONDITIONAL RIGHT TO SELL.
          5A. Sale Rights. (i) Unless a Public Trading Event (as defined in
Paragraph 5C) has occurred on or before November 30, 2007, each Purchaser shall
have the right as of December 1, 2007, upon thirty (30) days written notice (a
“Sale Notice”) to Metalico, to require Metalico to purchase all or a portion of
the Securities of such Purchaser acquired pursuant to this Agreement for
consideration equal to, at the option of such Purchaser, either:

Page 2



--------------------------------------------------------------------------------



 



     (a) cash in an amount equal to twice the portion of such Purchaser’s
Capital Contribution allocable to the Securities subject to such sale, or
     (b) common stock of Metalico, at a per-share price equal to the closing
price for Metalico common stock on the American Stock Exchange on the date such
Purchaser’s Capital Contribution was made, for the portion of such Purchaser’s
Capital Contribution allocable to the Securities subject to such sale.
A Purchaser may in its discretion allocate any such sale of all or a portion of
its Securities between the two options described in this Paragraph 5A(i).
               (ii) Each Purchaser’s right to deliver a Sale Notice and to
compel a sale as provided under Paragraph 5A(i) shall terminate as of the close
of business on December 31, 2007.
               (iii) Metalico shall make any cash payment required in connection
with a sale pursuant to Paragraph 5A(i)(a) within thirty (30) days of its
receipt of an appropriate Sale Notice and shall issue and cause to be delivered
any stock required in connection with a sale pursuant to Paragraph 5A(i)(b)
promptly after its receipt of an appropriate Sale Notice, subject to regulatory
and exchange requirements.
          5B. Stock Rights. Nothing in this Agreement shall confer or be deemed
to confer any “tagalong” or other rights in connection with the Securities or
any common stock of Metalico acquired pursuant to Paragraph 5A(i)(b) except as
expressly set forth herein. Each Purchaser expressly acknowledges and agrees
that the date of acquisition of any Metalico stock pursuant to
Paragraph 5A(i)(b) shall be the date the stock of the Company used by the
Purchaser to acquire such Metalico stock is delivered to Metalico as payment
therefor, such date being the date of acquisition of the Metalico stock for
purposes of Rule 144. Metalico shall use its best efforts to register any stock
issued pursuant to Paragraph 5A(i)(b) within 120 days of issuance so as to allow
for public sale.
          5C. Public Trading Event. For purposes of this Paragraph 5, “Public
Trading Event” means the filing of an appropriate application and required
supporting materials with any national securities exchange or listing service
providing a platform for public trading in the Company’s common stock, expressly
including without limitation the American Stock Exchange, the NASDAQ market, the
OTC Bulletin Board, the Pink Sheets trading system, or any similar trading
provider (each a “Trading Platform”). By its execution of this Agreement, the
Company agrees to use its best efforts to cause a Public Trading Event to occur
on or before November 30, 2007. By its execution of this Agreement, Metalico
agrees to use its best efforts to seek the authorization of its Board of
Directors, to the extent necessary, to cause or permit any actions by the
Company necessary or appropriate to achieve a Public Trading Event and the
effectiveness of any resulting registration or listing, provided that nothing in
this Paragraph 5C shall be deemed to obligate Metalico to perform any act in
violation of applicable law or regulation.
          5D. Insider Information. Upon the registration or acceptance for
trading of the Company’s stock by a Trading Platform, the Company’s obligations
to individual Purchasers under Paragraphs 4A(ii) and (iii) shall automatically
terminate unless, with respect to any individual Purchaser, such Purchaser
delivers written notice to the Company to the effect that such Purchaser wishes
to continue receiving the information contemplated thereunder. Each Purchaser
acknowledges that receipt of such information may subject it to insider trading
restrictions under federal securities law.
     6. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company represents
and warrants:
          6A. Organization, Etc. (i) It is duly organized, validly existing and
in good standing under the laws of the State of Delaware and has all requisite
power and authority to carry on its business as now being conducted and which it
proposes to conduct. It has all requisite power and authority to execute,
deliver and perform its obligations under this Agreement. Schedule 6A correctly
identifies the correct legal name of the Company, its jurisdiction of
organization, the jurisdictions in which it is qualified to do business and its
officers and directors.

Page 3



--------------------------------------------------------------------------------



 



               (ii) This Agreement has been duly authorized by all necessary
action on its part and has been or will have been as of the Closing Date duly
executed and delivered by its duly authorized officers and constitutes (or will
constitute upon execution thereof by such officers) its legal, valid and binding
obligations, enforceable against it in accordance with its terms.
          6B. Company Ownership. Its outstanding shares are as described on
Schedule 6A. All of the outstanding shares are or will be, by the Closing Date,
validly issued, fully paid and non-assessable and, to the knowledge and
expectation of the Company, are now owned or will be owned immediately after the
Closing, of record and, to the knowledge of the Company, beneficially, in the
amounts and by the persons as set forth in Schedule 6A as it may be supplemented
prior to the Closing Date, free and clear of any lien of any kind, provided that
the Company makes no warranty or guaranty that the Purchasers designated on
Schedule 6A have consummated or will consummate their respective purchases of
Securities and therefore makes no representation or warranty that the ownership
of outstanding shares set forth in Schedule 6A with respect to Purchasers will
be accurate. The designation, powers, preferences, rights, qualifications,
limitations and restriction in respect of the Securities are as set forth in the
Company’s certificate of incorporation as it has been or may be amended from
time to time and are valid, binding and enforceable in accordance with all
applicable laws. The Securities, when issued, will be validly issued, fully paid
and non-assessable and with no personal liability attaching to the ownership
thereof and will be free and clear of all liens, charges and restrictions.
     7. REPRESENTATIONS OF THE PURCHASERS. Each Purchaser represents (with
respect to itself only) that:
          7A. Purchase for Own Account. It is purchasing its Securities for its
own account and not with a view to the distribution thereof or with any present
intention of distributing or selling any of the Securities, provided that the
disposition of the Purchaser’s property shall at all times be within its control
subject to applicable law and regulation.
          7B. Accredited Investor Status. It has such knowledge and experience
in financial affairs that it is capable of evaluating the merits and risks of
purchasing the Securities purchased by it, and it has not relied in connection
with this investment upon any representations, warranties or agreements other
than those set forth in this Agreement. Its financial situation is such that it
can afford to bear the economic risk of holding the Securities for an indefinite
period of time, and can afford to suffer the complete loss of its investment in
the Securities. It is an “accredited investor” as such term is defined in
Rule 501 of Regulation D promulgated under the Securities Act of 1933, as
amended.
          7C. Unregistered Securities. It is aware that the Securities have not
been registered under the federal Securities Act of 1933, as amended, or any
state securities laws, pursuant to exemptions from registration. It understands
that the reliance by the Company on such exemptions is predicated in part upon
the truth and accuracy of the statements by such Purchaser in this Agreement.
     8. REPRESENTATIONS OF METALICO. Metalico represents and warrants:
               (i) It is duly organized, validly existing and in good standing
under the laws of the State of Delaware and has all requisite power and
authority to execute, deliver and perform its obligations under this Agreement.
               (ii) This Agreement has been duly authorized by all necessary
action on its part and has been or will have been as of the Closing Date duly
executed and delivered by its duly authorized officers and constitutes (or will
constitute upon execution thereof by such officers) its legal, valid and binding
obligations, enforceable against it in accordance with its terms.
     9. RATABLE LIQUIDATION. If the Company shall be voluntarily or
involuntarily liquidated, dissolved, or wound up (including, without limitation,
any liquidation or dissolution following a sale or transfer of all or
substantially all of the assets of the Company and including a merger or other
combination in which the Company is not the surviving corporation)
(collectively, a “Liquidation”), then, as among the Purchasers and

Page 4



--------------------------------------------------------------------------------



 



Metalico and solely with respect to the common stock of the Company issued and
outstanding upon the consummation of the purchases contemplated under this
Agreement, each such party shall be entitled to a distribution from the property
of the Corporation available for distribution to stockholders upon such
Liquidation in an amount ratably proportional to such party’s investment in the
Company upon the effectiveness of this Agreement and not, to the extent it may
differ, in proportion to the respective numbers of shares of the Company’s stock
held by each such party.
     10. MISCELLANEOUS.
          10A. Consent to Amendments. This Agreement may not be amended without
the prior written consent of the Company, Metalico, the Purchasers and their
respective permitted successors and assigns.
          10B. Survival of Representations and Warranties; Entire Agreement. All
representations and warranties contained in this Agreement shall survive the
execution of this Agreement. This Agreement embodies the entire agreement and
understanding among the Purchasers, the Company, and Metalico and supersedes all
prior agreements and understandings relating to the subject matter hereof and
thereof, expressly including without limitation the Original Agreement.
          10C. Successors and Assigns. All covenants and other agreements in
this Agreement by or on behalf of any of the parties hereto shall bind and inure
to the benefit of the respective successors and assigns of the parties hereto
(including, without limitation, any transferee) whether so expressed or not,
provided neither the Company nor Metalico may delegate the performance of any of
its respective obligations hereunder or assign any of its rights hereunder.
          10D. Additional Stock. Nothing in this Agreement shall limit or be
deemed to limit the right of Metalico or any Purchaser to acquire additional
shares of the common stock of the Company through subsequent subscriptions,
additional stock issuances, private or public purchases from the Company or
other holders, or otherwise. By its execution of this Agreement, each party
acknowledges and agrees that the rights granted under this Agreement are granted
solely with respect to the Securities purchased hereunder and do not and shall
not attach to any other common stock issued by the Company to any holder
thereof.
          10E. Governing Law. THIS AGREEMENT IS TO BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAWS OF
THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO ANY LAWS OR RULES RELATING TO
CONFLICTS OF LAWS THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF NEW YORK).
          10F. Counterparts. This Agreement may be executed simultaneously in
two or more counterparts, each of which shall be deemed an original, and it
shall not be necessary in making proof of this Agreement to produce or account
for more than one such counterpart.
          10G. Severability. If any provision of this Agreement shall be held or
deemed to be, or shall in fact be, invalid, inoperative, illegal or
unenforceable as applied to any particular case in any jurisdiction because of
the conflicting of any provision with any constitution or statute or rule of
public policy or for any other reason, such circumstance shall not have the
effect of rendering the provision or provisions in question invalid,
inoperative, illegal or unenforceable in any other jurisdiction or in any other
case or circumstance or of rendering any other provision or provisions herein
contained invalid, inoperative, illegal or unenforceable to the extent that such
other provisions are not themselves actually in conflict with such constitution,
statute or rule of public policy, but this Agreement shall be reformed and
construed in any such jurisdiction or case as if such invalid, inoperative,
illegal or unenforceable provision had never been contained herein and such
provision reformed so that it would be valid, operative and enforceable to the
maximum extent permitted in such jurisdiction or in such case.

Page 5



--------------------------------------------------------------------------------



 



     If you are in agreement with the foregoing, please sign the form of
acceptance set forth below and return the same to the Company.

            AGRIFUEL CO.
      By:           Carlos E. Agüero        Chairman                  

The foregoing Agreement is hereby accepted as of
the date first above written.
*

         
By:
       
 
 
 
Signature    
 
       
Name:
       
 
 
 
Please Print    

         
Capital Contribution: $
       
 
 
 
   
 
       
Number of Shares:
       
 
 
 
   

 

*   Corporate/business entities: Please insert appropriate Purchaser’s name and
signature block.

Page 6